Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad : If it please the Court, this appeal is abandoned except as to item number H 300 R/5, and as to that item, I offer to stipulate that during the period of exportation there was no foreign, export or United States value, as defined by Section 402 of the Act, for such or similar merchandise, and that the cost of production of such or similar merchandise for that item during this period of exportation is represented by the figure of $3.70, less 33% per cent.
Me. FitzGibbon : That is agreed.
On the agreed facts, I find that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described on the invoice as item number H 300 E/5 and that such value is $3.70, less 33% per centum.
As to all other items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.